DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 18 August 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: there is no support in the original disclosure of the installation for applying material to comprise both a tape applicator and a sprayer or roller for applying adhesive.  In fact it appears that the disclosure discusses that the tape and adhesive are variants of each other.
Applicant is required to cancel the new matter in the reply to this Office Action.
Additionally, new rejections based on applicant’s amendment are recited below.  Claims 1-5, 7-8 and 10-17 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one tool for the subtractive contouring”, “a tape applicator configured to apply at least one tape” and “a cleaning installation for cleaning” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
For the tool, the invoked structure is a planing tool, a routing tool or a sanding tool as per ¶8 of the publication.
For the tape application installation, the invoked structure is a prefabricated tape and a cross cutter (see ¶40).  However, this structure is insufficient to actually apply tape to the workpiece.  
For the cleaning installation the invoked structure is a blower nozzle, a suction device or a brush (see ¶43).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8 and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claims 1 and 15, the limitation of “a tape applicator configured to apply at least one tape to the workpiece” is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  The only structure of the tape application discussed in the specification is the cross cutting (see ¶40) and the figure appears to only show the roll of tape.  A person of ordinary skill in the art would require some knowledge of how the tape is being applied to the workpiece to understand that applicant possessed such an invention.  The disclosure only mentions that the tape is applied to the workpiece and is thus silent with regards to how or where the tape is being applied.  Further, the drawing provides no real insight to the tape applicator as all that is shown are two rolls with the tape (7) between the two and a cutter (16) positioned along the line of tape.  However, such a set up makes little sense, based on what is known in the art, as while the tape is cut on one end, there is nothing that cuts the tape on another end to finalize the application of tape which is a crucial feature for actually applying tape as opposed to simply touching tape to an object.  Also, the tape flowing between the two rolls would mean that any cutting of application of the tape would then require resetting the rolls to again have another portion of the tape between the two. Further, if the tape is flowing down from the top roll, there is nothing disclosed on how it would end up at the bottom roll especially as the bottom roll is downstream of the portion of the roll that the tape is coming from.  If instead the tape is flowing from the lower roll to the upper roll, there is nothing disclosed on how the tape is able to do so against the force of gravity.  Therefore, based on all these deficiencies, the tape applicator is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention. 
For claim 2, applicant claims a transport installation for transporting the at least one tool but provides no structure for moving said tool.  
Finally for claim 8, applicant is now claiming that the installation for applying material comprises both a tape applicator as well as sprayer or roller that is configured to apply a primer or adhesive.  However, applicant’s original disclosure 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 17, there is no antecedent basis for “the workpiece storage installation”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,725,891 to Ledinek et al (Ledinek) in view of U.S. Patent No. 8,915,280 to Robell (Robell).
Concerning claim 1, Ledinek discloses a machining device having a machine installation comprising least one tool (19, 20) configured for subtractive contouring of at least one lateral face of the workpiece, 
a transport installation (1, 2, 3, 4, 5, 6) comprising a roll or belt (see figure 1), wherein the transport installation is configured to generate a relative movement between the workpiece and the at least one tool for machining the workpiece by way of the at least one tool, 
an installation for applying material (9, 21) to the workpiece, wherein the installation for applying material to the workpiece is disposed downstream, i in the transporting direction of the transport installation of the at least one tool for contouring.
However, Ledinek does not disclose a cleaning installation nor that the installation for applying material comprises a tape applicator.  
Robell discloses a machining device comprising a machining installation comprising at least one tool (2, 6) for cutting a workpiece, an installation for applying material (24) to the workpiece, wherein the installation for applying material (24) to the workpiece is disposed downstream (see column 7, lines 4-12)) in the transporting direction of the transport installation of the at least one tool for contouring and a cleaning installation (64) configured for cleaning the workpiece and arranged downstream of the machining installation in the workpiece flow between the at least one tool (2, 6) and the installation for applying material (24, see figure 6).
Because both these references are concerned with a similar problem, applying glue to a cut workpiece, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the cleaning installation of Robell to the machining device of Ledinek (specifically the placement just before the gluing station) as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In this case, the results would be cleaning the workpiece prior to gluing which is the predictable result of adding a cleaning installation.
Finally, Ledinek in view of Robell discloses the installation for applying material is a gluing installation rather than a tape applicator.  
However, it is well known in the art that adhesive taping and gluing are alternatives.  Accordingly, a person of ordinary skill in the art would consider different adhesion methods such as taping and gluing based on their desired use of the adhered workpieces.  Accordingly, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Ledinek such that a taping installation is substituted for its gluing installation as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to using taping instead of gluing. 
Concerning claim 2, Ledinek, in view of Robell, discloses the transport installation (1-5) is configured to transport the workpiece in a transporting direction (as it transports the workpiece), or the transport installation is configured to transport the at least one tool.
Concerning claim 3, Ledinek, in view of Robell, discloses the transport installation (18) is configured to guide the workpiece to the installation for applying material so as to apply a material to the workpiece.
Concerning claim 4, Ledinek, in view of Robell, discloses the transport installation is further configured to hold (via 6) the workpiece during transportation or during machining of at least one of the lateral faces of the workpiece.
Concerning claim 5, Ledinek, in view of Robell, discloses the machining installation comprises a planer, a molder, a router (8), a trencher or a sander. 
Concerning claim 7, the combination would disclose the tape is a single sided or double sided adhesive tape or a masking tape as those effectively cover all the types of tape used instead of gluing.  As such, 
Concerning claim 8, Ledinek, in view of Robell, discloses the installation for applying material (9, 21) comprises a sprayer or roller configured to apply a primer or adhesive to the workpiece.  As discussed above, a person of ordinary skill in the art would consider different adhesion methods such as taping and gluing based on their desired use of the adhered workpieces and thus the type of tape to be used.
Concerning claim 10, Robell, as applied to Ledinek, discloses the cleaning installation comprises a blower nozzle, a suction installation or a brush installation (as 64 is a cleaning brush).
Concerning claim 11, the combination above would disclose that the tape applicator has a cross-cuter for cross-cutting the tape as in order to tape a workpiece, the tape must be cut and this cut is well known to be a cross cut.
Concerning claim 12, Ledinek, in view of Robell, discloses workpiece storage (18) arranged between the at least one tool (8) and the installation for applying material (21).
Concerning claim 13, Ledinek, in view of Robell, discloses the machining device has a machining width such that a maximum workpiece width of 450 mm /or a maximum machining thickness of 350 mm are/is possible (as it is capable of being used in such manner with such workpieces).
Concerning claim 14, Ledinek, in view of Robell, discloses the workpieces to be machined are bar-shaped workpieces, having a workpiece width up to 300 mm and a thickness up to 150 mm (as the device is capable of being used with bar shaped workpieces).
Concerning claim 15, Ledinek in view of Robell discloses a method for machining a workpiece comprising: 
providing a machining device according to claim 1 (see the rejection of claim 1),
performing subtractive contouring on at least one face of the workpiece using at least one tool (column 12, lines 5-7)
subsequently applying to the workpiece a material using the installation for applying material to the workpiece (column 12, lines 7-9, as also as per the rejection of claim 1 substituting tape for the glue is an obvious variant and thus the material may instead be tape).
Concerning claim 16, Ledinek in view of Robell discloses cleaning the workpiece after subtractive contouring and before applying the material to the workpiece (as Robell discloses the cleaning brush being between the cutting and gluing stations and Ledinek discloses the contouring followed by the gluing as discussed in the rejection of claim 1 above).
Concerning claim 17, Ledinek, in view of Robell, discloses storing the workpiece in a workpiece storage installation takes place after the contouring of a workpiece (along conveyors 16 and 18), wherein upon the retrieval of a workpiece a material is applied (at 21) to the retrieved workpiece.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are directed to the cleaning installation of Burrow (as it was admitted that Ledinek does not disclose a cleaning installation).  The new rejection uses Robell instead.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/04/2022